Case 8:20-cv-00043-SB-ADS Document 192-17 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:3882




  Summary Judgment Ex. 42
 Case 8:20-cv-00043-SB-ADS Document 192-17 Filed 05/14/21 Page 2 of 4 Page ID
                                  #:3883



1                        DECLARATION OF JOSHUA MARTIN
2
3             I, Joshua Martin, pursuant to 28 U.S.C. § 1746, hereby declare and state
4    as follows:
5             1.    I am over the age of eighteen and reside in Temecula, California.
6             2.    I have personal knowledge of the following facts, which I could
7    and would testify to if I were called to testify as a witness.
8             3.    In around December 2016, I received a letter in the mail from a
9    company that claimed it could consolidate my student loans. At the time, my
10   student loans were handled by two different student loan servicers, NelNet and
11   Great Lakes, and I had been looking to consolidate my student loans. I decided
12   to give the company that sent the letter a try.
13            4.    In around late December 2016 I called the phone number on the
14   mailer and talked to a representative of Certified Doc Prep Services who asked
15   me a bunch of questions about my student loans. The representative told me
16   that by consolidating I could make a single payment each month, rather than
17   paying two different student loan servicers. The representative also said I could
18   get a better deal on my student loans by consolidating—specifically, the
19   representative said that his company could lower the interest rate on my student
20   loans.
21            5.    At some point during the call, the representative transferred me to
22   his manager. Both the original representative and his manager told me that by
23   consolidating my student loans my credit score would improve. They told me
24   there would be a bump in my credit score because I would have fewer creditors.
25   They also told me that they would “freeze” my student loans so that I would not
26   have to make payments for three months. The manager explained that I would
27   pay their company a total fee of about $900 for the consolidation, which would
28
                                  DECLARATION OF JOSHUA MARTIN
                                               1
 Case 8:20-cv-00043-SB-ADS Document 192-17 Filed 05/14/21 Page 3 of 4 Page ID
                                  #:3884



1    be split into three separate payments of $300. The manager also asked for my
2    banking information, which I provided. The manager then transferred me back
3    to the original representative, who emailed me a contract to sign electronically.
4          6.     I signed the contract based on the company’s statements during the
5    call that my student loans would be consolidated and I would receive a lower
6    interest rate on my student loans and a better credit score.
7          7.     Shortly after I enrolled, I received several documents over email
8    containing a letter, a payment schedule, and application forms to consolidate
9    my loans and put my loans into forbearance for three months. Attached as
10   Exhibit A is a true and correct copy of the letter, the payment schedule, and
11   forbearance request.
12         8.     Immediately after receiving the documents, I signed the
13   application forms and returned them to Certified Doc Prep Services.
14         9.     In around January 2017, my forbearance request was approved. I
15   then did not have to make payments on my student loans for about three
16   months.
17         10.    While my loans were in forbearance, I made three payments of
18   $300 to Certified Doc Prep Services. My first payment did not go through
19   when it was initially charged, and a representative of the company called me to
20   ask for my banking information again. I confirmed my banking information
21   and then the payment went through.
22         11.    At the end of my forbearance, my student loans had not yet been
23   consolidated, and Nelnet and Great Lakes resumed taking monthly payments
24   out of my bank account. In around April 2017, I called Certified Doc Prep
25   Services and asked why my student loans had had not been consolidated. The
26   representative told me that the company would look into the status of my
27   consolidation and take care of it. Thereafter, I called several times to try to
28
                                 DECLARATION OF JOSHUA MARTIN
                                              2
Case 8:20-cv-00043-SB-ADS Document 192-17 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:3885
